Under the particular factual circumstances of this case, I agree that the principal of Mentor High School had reasonable grounds to suspect the existence of contraband in appellant's locker and book bag. Thus, the search of the bag was legal under the Fourth Amendment, as interpreted by the Supreme Court in NewJersey v. T.L.O. (1985), 469 U.S. 325, 341-342, 105 S.Ct. 733,742-743, *Page 377 83 L.Ed.2d 720, 734-735, and under R.C. 3313.20(B)(1)(a), which merely codifies the T.L.O. court's holding. The juvenile court's decision to overrule appellant's motion to suppress the evidence obtained as a result of this search can be affirmed on this ground alone. Appellant's second assignment of error, which challenges the constitutionality of R.C. 3312.20(B)(1)(b), is moot and need not be addressed.
Moreover, it is a fundamental rule of constitutional law that "`[w]here a case can be determined upon any other theory than that of the constitutionality of a challenged statute, no consideration will be given to the constitutional question.'"State ex rel. Ruehlmann v. Luken (1992), 65 Ohio St.3d 1, 4-5,598 N.E.2d 1149, 1152 quoting Interstate Motor Freight Sys. v.Bowers (1955), 164 Ohio St. 122, 57 O.O. 123, 128 N.E.2d 97, paragraph two of the syllabus. See In re Miller (1992), 63 Ohio St.3d 99,110, 585 N.E.2d 396, 405 ("[T]his court will not reach constitutional issues [regarding a statute] unless absolutely necessary."); Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co.
(1986), 28 Ohio St.3d 20, 28 OBR 83, 502 N.E.2d 590, paragraph two of the syllabus ("Constitutional questions will not be decided until the necessity for a decision arises on the record before the court."); Bedford Hts. v. Tallarico (1971), 25 Ohio St.2d 211,212, 54 O.O.2d 321, 321, 267 N.E.2d 802, 803 ("It is well established that courts will refrain from declaring legislation unconstitutional unless the posture of a cause leaves no logical alternative thereto."). The rule ensures that courts will use the power of constitutional review sparingly, thereby preserving the autonomy of the legislative branch of government. In fact, it is reversible error for an appellate court to declare a statute unconstitutional where the case can be disposed of on other grounds. Dupler v. Mansfield JournalCo., Inc. (1980), 64 Ohio St.2d 116, 125, 18 O.O.3d 354, 359-360, 413 N.E.2d 1187, 1194.
For these reasons, I must concur in judgment only and express no opinion as to the constitutionality of R.C. 3312.20(B)(1)(b). *Page 378